Exhibit 10.2








SECOND AMENDMENT TO
RECEIVABLES FACILITY CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 29, 2018 (this
“Amendment”), is made by and among ANIXTER RECEIVABLES CORPORATION, a Delaware
corporation (the “Borrower”), ANIXTER INC., a Delaware corporation, (the
“Servicer”), the Lenders (as defined in the Credit Agreement, defined herein)
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).
R E C I T A L S:
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
5, 2015, by and among the Borrower, the Servicer, the Lenders (as defined
therein) and the Administrative Agent (as amended by that certain Waiver and
First Amendment to Receivables Facility Loan Document s dated as of September
29, 2016, and as further amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”); and
WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement as hereinafter provided and the Administrative Agent and the Required
Lenders are willing to make such modifications, subject to the terms and
conditions of this Amendment;
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Definitions. Defined terms used herein unless otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement and the rules of
construction set forth in Section 1.03 of the Credit Agreement shall apply to
this Amendment.
2.Amendment of Credit Agreement.
(a)The following new definition is hereby added in alphabetical order to Section
1.01 of the Credit Agreement:
(i)    “2019 Notes Indenture” means an Indenture dated on or about November 12,
2018, between Anixter Inc., Anixter International Inc., as guarantor and Wells
Fargo Bank, National Association, as trustee, as the same may be amended or
replaced from time to time.


(b)    Section 7.01(a) of the Credit Agreement is hereby amended by deleting the
word “and” immediately before clause (xv), deleting the period at the end of
clause (xv) thereof and inserting “; and” in lieu thereof and by adding the
following immediately after clause (xv):


“(xvi) Indebtedness of Anixter evidenced by the certain Senior Notes due 2025
issued under the 2019 Notes Indenture in an aggregate principal amount of up to
$300,000,000, which Indebtedness will be used for the repayment in one or more
transactions of a portion of the 5.625% Senior Notes due 2019 issued under the
2012 Notes Indenture.”
(c)    Section 7.08(b)(iii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(iii) (x) refinancing of Indebtedness to the extent permitted by Section 7.01
and (y) payments in respect of the 5.625% Senior Notes due 2019 issued under the
2012 Notes Indenture with the proceeds of the Indebtedness permitted by Section
7.01(a)(xvi);”
3.Representations and Warranties. Each of the Borrower and the Servicer, by
executing this Amendment, hereby certifies and confirms that as of the date
hereof and after giving effect to this Amendment: (a) the execution,


1

--------------------------------------------------------------------------------




delivery and performance of this Amendment and any and all other documents
executed and/or delivered in connection herewith (i) have been authorized by all
requisite action on the part of the Borrower and the Servicer, (ii) will not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or (iii) conflict with or violate the
Borrower’s Organization Documents; (b) the representations and warranties of the
Borrower and the Servicer contained in the Credit Agreement (as amended by this
Amendment) and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on the date hereof with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the specific dates or
times referred to therein); (c) no Amortization Event or Potential Amortization
Event under the Credit Agreement shall have occurred and be continuing or shall
exist which will not be cured by the execution and effectiveness of this
Amendment; and (d) the Credit Agreement (as amended by this Amendment) and all
other Loan Documents are and remain legal, valid, binding and enforceable
obligations in accordance with the terms thereof.
4.Conditions of Effectiveness of the Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of each of the following
conditions precedent:
(a)Fees and Expenses. The Borrower shall pay to the Administrative Agent the
costs and expenses of the Administrative Agent, including reasonable fees of the
Administrative Agent’s counsel in connection with this Amendment.
(b)Execution and Delivery. The Borrower, the Servicer and the Required Lenders
shall have executed and delivered to the Administrative Agent counterparts to
this Amendment and all agreements, documents and certificates executed and
delivered in connection herewith and therewith.
(c)Inventory Facility Amendment.    The parties to that certain Second Amendment
to Inventory Facility Credit Agreement of even date herewith shall have
delivered executed counterparts thereto to the Inventory Facility Administrative
Agent and all conditions to effectiveness thereto shall have been met to the
satisfaction of the Inventory Facility Administrative Agent.
5.Force and Effect. The Borrower and the Servicer each reconfirms, restates, and
ratifies each of Loan Documents to which it is a party and except as amended by
this Amendment, each of the Borrower and the Servicer confirms that all such
Loan Documents to which it is party remain in full force and effect since the
date of their execution.
6.Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Illinois,
but giving effect to federal laws applicable to national banks.
7.Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and delivery of executed signature pages hereof by
telecopy or other electronic transmission from one party to another shall
constitute effective and binding execution and delivery of this Amendment by
such party.
8.Release; Indemnification.
(a)Release. In further consideration of the Administrative Agent’s and Required
Lenders’ execution of this Amendment, the Borrower and the Servicer each
individually and on behalf of its respective successors (including any trustees
acting on behalf of such party, and any debtor-in-possession with respect to
such party) assigns, subsidiaries and affiliates, hereby forever releases the
Lenders and the Administrative Agent and their successors, assigns, parents,
subsidiaries, and affiliates and their respective officers, employees,
directors, agents and attorneys (collectively, the “Releasees”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions and causes of actions (whether at law or in equity), and
obligations of every nature whatsoever,


2

--------------------------------------------------------------------------------




whether liquidated or unliquidated, whether matured or unmatured, whether fixed
or contingent that the Borrower or the Servicer has or may have against the
Releasees, or any of them, which arise from or relate to any actions which the
Releasees, or any of them, have or may have taken or omitted to take in
connection with the Credit Agreement or the other Loan Documents prior to the
date hereof (including with respect to the Obligations, any Collateral and any
third parties liable in whole or in part for the Obligations). This provision
shall survive and continue in full force and effect whether or not the Borrower
and the Servicer shall satisfy all other provisions of the Credit Agreement (as
amended by this Amendment) or the other Loan Documents.
(b)Related Indemnity. The Borrower or the Servicer hereby agrees that its
release of the Releasees set forth in Section 8(a) shall include an obligation
to indemnify and hold the Releasees, or any of them, harmless with respect to
any and all liabilities, obligations, losses, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
incurred by the Releasees, or any of them, whether direct, indirect or
consequential, as a result of or arising from or relating to any proceeding by,
or on behalf of any Person, including officers, directors, agents, trustees,
creditors, partners or shareholders of the Borrower or the Servicer or any
parent, subsidiary or affiliate of the Borrower or the Servicer, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation, common law principle or otherwise arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment or any other document executed
in connection herewith; provided, that neither the Borrower nor the Servicer
shall be liable for any indemnification to a Releasee to the extent that any
such liability, obligation, loss, penalty, action, judgment, suit, cost, expense
or disbursement results from the applicable Releasee’s gross negligence or
willful misconduct, as finally determined by a court of competent jurisdiction.
The foregoing indemnity shall survive the payment in full of the Obligations and
the termination of the Credit Agreement (as amended by this Amendment) and the
other Loan Documents.
9.Amendment as Loan Document. The parties hereto acknowledge and agree that this
Amendment constitutes a Loan Document.
[SIGNATURES BEGIN ON NEXT PAGE]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.
BORROWER:


ANIXTER RECEIVABLES CORPORATION




By: /s/ Rodney A. Shoemaker                
Name: Rodney A. Shoemaker
Title: Senior Vice President - Treasurer




INITIAL SERVICER:


ANIXTER INC.




By: /s/ Rodney A. Shoemaker                
Name: Rodney A. Shoemaker
Title: Senior Vice President - Treasurer






Acknowledged and Agreed:


ANIXTER INTERNATIONAL INC.




By: /s/ Rodney A. Shoemaker                
Name: Rodney A. Shoemaker
Title: Senior Vice President - Treasurer










































[SIGNATURE PAGE TO SECOND AMENDMENT TO
CREDIT AGREEMENT (RECEIVABLES FACILITY)]







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually as a Lender, as Administrative Agent,
Issuing Bank and Swingline Lender




By: /s/ Stephanie A. Lis                
Name:     Stephanie A. Lis
Title:     Authorized Officer






























































































[SIGNATURE PAGE TO SECOND AMENDMENT TO
CREDIT AGREEMENT (RECEIVABLES FACILITY)]







--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as an
Issuing Bank




By: /s/ Cory R. Moore                
Name:    Cory R. Moore
Title:    Assistant Vice President












[SIGNATURE PAGE TO SECOND AMENDMENT TO
CREDIT AGREEMENT (RECEIVABLES FACILITY)]





